Citation Nr: 0702588	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  03-05 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
psoriasis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In September 2004, the Board remanded the 
appeal to provide the veteran with a hearing he had 
requested.  The veteran thereafter cancelled or failed to 
show for the subsequently scheduled hearings and in September 
2006 withdrew his hearing request.

Initially, the Board notes that rating decisions in October 
1954 and July 1987 denied entitlement to service connection 
for psoriasis and an application to reopen that claim, 
respectively.  These decisions are final.  38 U.S.C.A. § 7105 
(West 2002).  As a result, the claim of entitlement to 
service connection for psoriasis may be considered on the 
merits only if new and material evidence has been received by 
VA since July 1987.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).  However, as discussed in the 
remand appended to this decision, a claim of clear and 
unmistakable error (CUE) in the RO decision that denied the 
veteran's original claim is raised by the record and is 
intertwined with the application to reopen the claim.  Thus, 
the adjudication of the appeal to reopen the claim for 
service connection for psoriasis must be deferred pending the 
RO's adjudication of the CUE claim. 

The Board further notes that the March 2002 rating decision 
as well as the earlier Board remand characterized the claims 
of entitlement to service connection for a right shoulder 
disability and a psychiatric disability as original claims.  
A review of the record on appeal shows that the RO, in an 
October 1954 decision, denied entitlement to service 
connection for a right shoulder disability.  A review of the 
record also shows that the RO, in a May 1987 decision, denied 
entitlement to service connection for a psychiatric 
disability.  Those decisions are also final.  38 U.S.C.A. 
§ 7105.  As a result, the claims of entitlement to service 
connection for a right shoulder disability and a psychiatric 
disability may be considered on the merits only if new and 
material evidence has been submitted since those early 
decisions.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).

The applications to reopen claims of entitlement to service 
connection for psoriasis, a right shoulder disability, and a 
psychiatric disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the medical evidence is against finding 
that the veteran has a current back disability.


CONCLUSION OF LAW

A claimed back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2006).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 (West 2002) VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a), VA has a duty to notify the claimant of 
the information and evidence needed to substantiate and 
complete a claim, i.e., evidence of veteran status; existence 
of a current disability; evidence of a nexus between the care 
provided and the disability; the degree of disability, and 
the effective date of any disability benefits.  The veteran 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  VA thirdly has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  

Written notice provided in February 2002, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in July 2002, October 2004, December 2004, 
and September 2006 informed the veteran to submit all 
relevant evidence in his possession and of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  

The notice provided in September 2006 provides notice of the 
type of evidence necessary to establish a disability rating 
and effective date for the disability on appeal.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

In view of the foregoing, to include the notice letters, the 
Board finds that the RO complied with VA's duty to notify the 
veteran.  38 U.S.C.A. § 5103(a); see also  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim." 
Written notice was provided in February 2002, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in July 2002, October 2004, December 2004, 
and September 2006. 

To the extent that there was any deficiency in the timing of 
the notice to the veteran, the Board notes that the Court of 
Appeals for Veterans Claims (Court) has held recently that a 
supplemental statement of the case (SSOC) that complies with 
applicable due process and notification requirements 
constitutes a readjudication decision.  Mayfield v. 
Nicholson, No. 02-1077 slip op. at 5-6 (U.S. Vet. App. Dec. 
21, 2006) (Mayfield III); see also Prickett v. Nicholson, 20 
Vet. App. 370 (2006) (holding a Statement of the Case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).  Here, a 
December 2005 SSOC postdated the February 2002, July 2002, 
October 2004, and December 2004 notice letters.  The 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, slip op. at 7, citing Mayfield 
II, 444 F.3d at 1333-34.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes all identified service medical records and 
post-service medical records including all of his records 
from J. E. S., M.D.; G. M. C., M.D. (initials used to protect 
privacy); and from the North Texas VA Medical Center.  The 
record also shows that, while the veteran reported that he 
received treatment at the Dallas VA Medical Center, a search 
of this facility for his treatment records failed to disclose 
any records.

A review of the record on appeal shows that the veteran, 
starting in January 1988, was receiving Social Security 
Administration (SSA) disability benefits.  While complete 
copies of these records are not found in the claims files, a 
remand to request them is not required because according to 
the Social Security New Retention Schedule these records were 
most likely destroyed when he turned 72 years old 
approximately four years ago.  See Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim").  

The veteran was seen for an isolated complaint of back pain 
while on active duty but an X-ray examination was normal and 
no diagnosis of a back disorder was recorded during service.  
The only post-service medical evidence that refers to a back 
disability is dated in March 2000, decades after the 
veteran's separation from service, and this evidence merely 
refers to a history of a fracture of L-2 and L-3.  Moreover, 
the history of the fractures was reported to be in 1987, many 
years post-service.  Under these circumstances, there is no 
duty to provide an examination or medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

The Service Connection Claim

The veteran contends that he has a current back disability 
that began during or as the result of military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

In deciding whether the appellant has a disability due to 
service, it is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

                                                        
Analysis

With the above criteria in mind, the Board notes that the 
Court has held that in order to establish service connection 
there must be evidence of an in-service disease or injury and 
a present disability which is attributable to such disease or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Also see 38 U.S.C.A. § 1110.  In this case, while 
service medical records document a single complaint and 
treatment for thoracic spine pain and tenderness, X-rays at 
that time were negative (see sick slip dated in March 1953) 
and the post-service record is negative for a diagnosis of a 
chronic back disability.  Therefore, service connection may 
not be granted for a back disability as nothing in the 
medical evidence reflects that the veteran has a current 
disability.  

In reaching the above conclusion, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO or his statements to his physicians.  
While lay witnesses are competent to describe experiences and 
symptoms that result therefrom, because laypersons are not 
trained in the field of medicine, they are not competent to 
provide medical opinion evidence as to the origins or 
diagnosis of a current disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, the veteran's and 
his representative's statements addressing the diagnosis of a 
current disability is not probative evidence.

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim 
must be denied.


ORDER

Service connection for a back disability is denied.



REMAND

Application to Reopen a Claim for Service Connection for 
Psoriasis

The veteran contends that his psoriasis first manifested 
itself in military service and he has had a problem with it 
ever since that time.  In an October 1954 RO decision, the 
claim was denied on the basis that it pre-existed service and 
was not aggravated therein.  In a July 1987 RO decision, his 
application to reopen the claim was denied because the 
veteran had failed to submit new and material evidence.  

The law and regulations provide that if new and material 
evidence has been presented or secured with respect to 
matters which have been disallowed, these matters may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.

In this case, "new and material evidence" is evidence which 
has not been previously submitted, which is not cumulative or 
redundant, and which by itself, or along with evidence 
previously submitted, is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of the matter on any basis, in this case, since 
the RO's July 1987 decision.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

The evidence on file at the time of the October 1954 RO 
decision included service medical records, which showed that 
the veteran's June 1952 enlistment examination revealed a 2 
centimeters (cm) area of psoriasis on the anterior chest.  A 
January 1953 record noted that the veteran had "rather 
severe" psoriasis involving his scalp, face, trunk, and 
extremities.  The January 1953 physical profile limited heavy 
physical exertion for six months due to the psoriasis.  A 
March 1953 record noted that the veteran had been under 
treatment at the dermatology clinic since November 1952 for 
"mild" psoriasis.  It was opined that there was a good 
chance of his psoriasis completely clearing if he gets a 
reasonable amount of sun exposure.  Sick call records 
thereafter noted his treatment for psoriasis in October 1953 
and November 1953.  Early December 1953 treatment records 
reported that he had crusted psoriasis lesions on his chest, 
axillae, scalp, and face manifested by itching.  It also 
included the opinion that his psoriasis "h[as] become 
aggravated since coming to this tropical climate," his 
psoriasis lesions were active, and in the past few weeks his 
lesions have deteriorated further.  It was thereafter noted 
that he was being transferred to a hospital in the United 
States for treatment.  A hospitalization summary for late 
December 1953 to mid-January 1954, reported that the 
veteran's history included his first being diagnosed with 
psoriasis pre-service in 1942.  The veteran also reported 
that it was not bothering him at the time of his enlistment.  
Thereafter, it was noted that the veteran's psoriasis 
responded to treatment and it had improved sufficiently that 
no further hospitalization was indicated by mid January 1954.  

The February 1954 separation from service examination 
included a history of psoriasis and a clinical evaluation of 
the veteran's skin, which was noted to be normal.  

Post-service, an August 1954 VA examination report includes 
the veteran's history of psoriasis since 1952, to include a 
statement that he self-medicated for his psoriasis since that 
time.  The clinical evaluation revealed small, silvery white 
squamous lesions on the chest and back and more diffuse 
involvement in both axilla.  There was more severe 
involvement at the base of the junction of the nose and check 
and in the area between the eyes.  The examiner further 
reported that the most severe involvement was in the 
veteran's scalp, adding that it was very severe at the 
hairline with abundant heavy scaling.

An August 1954 VA treatment record shows that the veteran was 
evaluated and treated for psoriasis, which was present in the 
elbows and trunk.  Severe seborrheic dermatitis was noted in 
the scalp, face and sternum.  The latter lesions were 
diagnosed as psoriasis just one day earlier.  See report of 
August 30, 1954, VA examination.  This medical record is 
filed after the October 1954 RO decision but it is date-
stamped August 31, 1954.  Accordingly it was on file at the 
time of the RO's decision.  Another entry during this time 
noted that the veteran was being treated with ultra-violet 
lights.

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b) (2006).  Aggravation of a preexisting 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see also Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

The provisions of 38 C.F.R. § 3.306(b) provides that 
aggravation may not be conceded unless the preexisting 
condition increased in severity during service, which 
properly implements 38 U.S.C. § 1153.  The latter statute 
provides that a preexisting injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  See 
VAOPGCPREC 3-2003.

Thus, clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  Id.  In this case, given the medical 
evidence summarized above, there is no question that the 
veteran's psoriasis pre-existed service and increased in 
severity while the veteran was on active duty.  Thus the 
question is whether the veteran's psoriasis was clearly and 
unmistakably not aggravated beyond its natural progression 
during service.  Id.  While the veteran's separation 
examination was negative for active psoriasis, when he was 
examined approximately 6 months later, he had severe 
psoriasis in multiple locations as he had while on active 
duty.  The RO referred to this examination report but there 
is no indication that the clinical findings of severe, wide-
spread psoriasis were considered.  The August 1954 VA 
treatment record noted above was not referred to at all.  It 
is not a Colvin violation (see Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991)) to point out the obvious: psoriasis is 
characterized by remissions and exacerbations.  And given the 
clinical findings of a small lesion on the chest upon entry 
into service and severe lesions diagnosed as psoriasis in 
multiple locations during service and again within 6 months 
of service, it is equally clear that the underlying condition 
worsened rather than merely a temporary increase in symptoms.  
See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green 
v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  Thus, there was a presumption 
of aggravation in this case and the law and regulations 
pertaining to in-service aggravation were applicable at the 
time of the October 1954 RO decision.

In view of the foregoing, it is the Board's judgment that a 
claim of whether there was clear and unmistakable error (CUE) 
in the October 1954 RO decision denying service connection 
for psoriasis is raised by the record and, as it is 
intertwined with the application to reopen the claim on 
appeal, it must be remanded for appropriate development and 
adjudication.  The Court has held that when a determination 
on one issue could have a significant impact on the outcome 
of another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

In Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) addressed the presumption of soundness and whether 
it could be rebutted by a medical professional's after-the- 
fact opinion regarding the probable onset of the disease or 
condition.  The Federal Circuit concluded that while 
contemporaneous clinical evidence or recorded history is 
often necessary to rebut the presumption of soundness, there 
is no law requiring such evidence and when "a later medical 
opinion is based on statements made by the veteran about the 
pre-service history of his condition, contemporaneous 
clinical evidence and recorded history may not be necessary."  
Id. at 1351.  While this case involves a presumption of 
aggravation rather than soundness, the same principle 
applies.  Thus, the RO must consider whether such an after-
the-fact opinion is necessary to adjudicate the raised, 
intertwined CUE claim.

Application to Reopen Claims for Service Connection for a 
Right Shoulder Disability and a Psychiatric Disorder 

The Board notes at the outset that while the statement of the 
case and the supplemental statements of the case advised the 
veteran of the laws and regulations governing claims to 
reopen, he was not provided the type of notice required by 
the Court in Kent v. Nicholson, 20 Vet. App. 1, 9 (2006) 
(notice obligation in the context of claim to reopen 
previously disallowed claim does not modify the requirement 
that VA must provide notice of what is required to 
substantiate each element of a service connection claim).  
That is, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

Moreover, in order to satisfy the legislative intent 
underlying the VCAA notice requirement to provide claimants 
with a meaningful opportunity to participate in the 
adjudication of their claims, Kent holds that the VCAA 
requires, in the context of a claim to reopen, that the RO 
look at the specific bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that 
specific element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

While the RO and Board in its remand framed the issues as 
entitlement to service connection rather than whether new and 
material evidence has been received, and the law and 
regulations relating to service connection were included in 
the statement of the case, the veteran and his representative 
were not informed by VCAA notice letter of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claims for service connection, to include what 
evidence would be necessary to substantiate the specific 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  This 
procedural defect must be cured.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent, supra.  

Accordingly, these issues are REMANDED to the RO/AMC for the 
following actions:

1.  After any indicated development, to 
include whether a competent opinion is 
warranted, (see Harris, at 203 F.3d 1347 
(Fed. Cir. 2000)), the RO must adjudicate 
a raised claim of whether there was CUE 
in its October 1954 decision denying 
service connection for psoriasis on the 
basis that it pre-existed service and was 
not aggravated therein.  In adjudicating 
this claim, the RO must consider the 
service medical records, the report of 
the August 1954 VA examination, and the 
VA treatment record, also dated in August 
1954.  The RO must also consider all of 
the law and regulation pertaining to in-
service aggravation. 

2.  The RO should also send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a).  The notice must include an 
explanation as to what specifically 
constitutes new and material evidence in 
this particular case in light of the 
basis on which the October 1954 decision 
denied the original claims of entitlement 
to service connection for a right 
shoulder disability and psoriasis; and in 
light of the basis on which the May 1987 
decision denied the original claim of 
entitlement to service connection for a 
psychiatric disability.  The 
correspondence must further provide 
notice to the veteran of the evidence and 
information necessary to establish 
entitlement to service connection in a 
manner consistent with Kent, supra.  The 
appellant should specifically be invited 
to submit any additional pertinent 
evidence that he has in his possession.

3.  While in remand status, if additional 
evidence or information received triggers 
a need for still further development or 
assistance under the VCAA, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA, as well as who has 
the duty to request evidence, then such 
development must be undertaken by VA in 
accordance with the Court's holdings in 
Kent, supra and Dingess, supra.  
38 U.S.C.A. §§ 5100, 5103, 5103A; 38 
C.F.R. § 3.159.

4.  After completion of any other notice 
or development indicated by the state of 
the record, with consideration of all 
evidence added to the record subsequent 
to the most recent supplemental statement 
of the case, the RO/AMC must readjudicate 
the veteran's claims.  If any of the 
claims remain denied, the RO/AMC should 
issue an appropriate supplemental 
statement of the case and provide the 
veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


